Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         06-MAR-2019
                                                         09:57 AM

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      DAVID ERIC AUSTIN and JENNIFER ANN LOH, Petitioners,
                                 vs.

THE HONORABLE GARY W. B. CHANG, Judge of the Circuit Court of the
        First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                      DAVID KNOX, Respondent.


                        ORIGINAL PROCEEDING
                      (CIV. NO. 18-1-0555-04)

          ORDER DENYING APPLICATION FOR WRIT OF PROHIBITION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners David Eric Austin and

Jennifer Ann Loh’s application for writ of prohibition, filed on

January 25, 2019, the documents attached thereto and submitted in

support thereof, and the record, it appears that, at this

juncture, the record presented to this court does not warrant the

requested extraordinary writ.    See Honolulu Advertiser, Inc. v.

Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of

prohibition “is an extraordinary remedy . . . to restrain a judge

of an inferior court from acting beyond or in excess of his

jurisdiction”); Gannett Pac. Corp. v. Richardson, 59 Haw. 224,

226, 580 P.2d 49, 53 (1978) (a writ of prohibition is not meant
to serve as a legal remedy in lieu of normal appellate

procedures; rather, it is available in “rare and exigent

circumstances” where “allow[ing] the matter to wend its way

through the appellate process would not be in the public interest

and would work upon the public irreparable harm”).    Accordingly,

          IT IS HEREBY ORDERED that the application for writ of

prohibition is denied.

          DATED: Honolulu, Hawai#i, March 6, 2019.

                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2